DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 3 in the reply filed on 10/14/2022 is acknowledged.  “A traverse is a request for reconsideration of a requirement to restrict that must include a written statement of the reasons for traverse, distinctly and specifically pointing out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error. The absence of any statement indicating whether the requirement to restrict is traversed or the failure to provide reasons for traverse will be treated as an election without traverse.”  MPEP § 818.01. If applicant believes that a portion of an inventive concept explained in the specification has been restricted out of the elected claim set, Examiner is available to discuss amendments to all independent claims including material in the non-elected species.  

Information Disclosure Statement
All information disclosure statements were submitted prior to the first action, are generally incompliance with the provisions of 37 C.F.R. § 1.97, and have been considered.  The included copy of the listed foreign reference was illegible.  As this may have been an issue with the internal document system, a copy was printed from the KIPO website and was considered.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites: “during a second other partial time interval included in the entire write time interval, performing a data write operation on wordline groups included in the two or more memory blocks in response to a reception of an address for the two or more memory blocks.”  It is not clear whether this requires writing to wordlines located in both of the “two or more memory blocks” or writing to wordlines located in a block that is one of the “two or more blocks”.  In other words, this language can be read as requiring a write to two blocks or as reading on two writes to a single block where the single block is one of a plurality of blocks.      
Claim 18 recites: “perform a data write operation on wordline groups included in the two or more memory blocks in response to a reception of an address for the two or more memory blocks.”  This language is indefinite for the reasons given in the rejection of claim 1 above.  
All dependent claims are rejected as containing the limitations of the claims from which they depend.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over McGlaughlin (2016/0364181) and Chen (US 2017/0352430).
1. A method of writing data in a nonvolatile memory device that includes a plurality of memory blocks, the method comprising: 
dividing each of the plurality of memory blocks into two or more wordline groups having different characteristics; (McGlaughlin teaches: “In a number of embodiments, the memory controller 108 can select particular pages to associate with particular stripes in the stripe map based on the bit error rate of a particular page and/or a physical location of a particular page within memory devices 110-1, . . . , 110-N. For example, the memory controller 108 can select some pages with lower bit error rates and some pages with higher bit error rates to include in the stripes, so that each of the stripes would include pages having a varied bit error rates. Stripes that include pages have a varied bit error rates are less likely to have uncorrectable ECC errors, therefore an ECC operation can be used to correct errors when reading the stripe.”  McGlaughlin paragraph 0027.  “Also, the memory controller 108 can select pages based on the physical location of the pages on memory devices 110-1, . . . , 110-N. For example, the memory controller 108 can select some pages that are located near the edge of an array, e.g., “edge pages,” and some pages that located towards the center of an array, so that each of the stripes would include pages with varied physical locations on memory devices 110-1, . . . , 110-N.” McGlaughlin paragraph 0028.
McGlaughlin does not expressly teach a plurality of wordline groups being located within each block.
Chen teaches: “Memory cells on word lines closest to the source side (e.g., WL0, WL1, WL2, . . . ) or closest to the drain side (e.g., WL47, WL46, WL45, . . . ) experience the most severe hot electron injection disturb during reading, while word lines in the middle (e.g., . . . WL29, WL30, WL31, . . . ) experience a less severe hot electron injection disturb during reading. A word line at either end of the block (source side or drain side), can be thought of as an edge word line.”  Chen paragraph 0122.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Chen because stripes with varied bit error rates are less likely to be uncorrectable.)
receiving a write command for at least two memory blocks among the plurality of memory blocks; (“An example method comprises writing data in a number of stripes across a storage volume of a plurality of memory devices according to a stripe map;” McGlaughlin Abstract.  “The memory arrays can include a number of memory cells organized into a number of physical pages, and the physical pages can be organized into a number of blocks.” McGlaughlin paragraph 0005.  “host read and write commands can be translated into memory device 110-1, . . . , 110-N read and write commands.” McGlaughlin paragraph 0021.  “The memory controller 108 can maintain an LBA table and/or a block table (not shown). The LBA table can store the physical page address of pages in the number of memory devices 110-1, . . . , 110-N and include corresponding logical addresses.” McGlaughlin paragraph 0023.  “he memory controller 108 can communicate with the memory devices 110-1, . . . , 110-N to read, write, and erase information, among other operations.” McGlaughlin paragraph 0024.  “The first stripe map 120 can be a data structure that associates particular pages in memory devices 110-1, . . . , 110-N to particular stripes.” McGlaughlin paragraph 0026.  “The page identifiers can include channel, device, block, and/or page information to identify the location of a particular page in memory devices 110-1, . . . , 110-N. The page identifiers can include a physical address of the page. The page identifiers can be used by the channel controller 108 to locate the page when performing a read and/or write operation.” McGlaughlin paragraph 0029.  “The indicator “R” is used to indicate that a physical block, e.g., 260-0, 260-1, . . . , 260-M, can include a number of rows. In some embodiments, the number of rows, e.g., word lines, in each physical block can be 32, but embodiments are not limited to a particular number of rows 270-0, 270-1, . . . , 270-R per physical block. As one of ordinary skill in the art will appreciate, each row 270-0, 270-1, . . . , 270-R can include one or more physical pages, e.g., an even page and an odd page.” McGlaughlin paragraph 0036.  “Information can be written in a number of stripes 344-1, 344-2, . . . , 344-P across the storage volume 340 provided by the number of solid state memory devices.” McGlaughlin paragraph 0039.  “writing the number of elements to the plurality of memory devices includes writing at least one element to each of the plurality of memory devices” McGlaughlin claim 7.)
during a first partial time interval included in an entire write time interval for the two or more memory blocks, performing a data write operation on a wordline group included in one memory block among the two or more memory blocks in response to a reception of an address for the one memory block; and during a second other partial time interval included in the entire write time interval, performing a data write operation on wordline groups included in the two or more memory blocks in response to a reception of an address for the two or more memory blocks. (With respect to claim interpretation, note that an “entire write time interval” does not limit to any specific interval and the “first” and “second” partial time intervals are not limited within the entire write time interval. 
McGlaughlin teaches: “The host interface circuitry can be configured to receive information associated with a plurality of addresses from the host system 102.”  McGlaughlin paragraph 0020.  “The memory controller 108 can include host-memory translation circuitry configured to translate host addresses to memory addresses, e.g., addresses associated with a received command such as a read and/or write command. The host-memory translation circuitry might, for example, convert host sector read and write operations to commands directed to specific portions of the memory devices 110-1, . . . , 110-N. Each host operation can be translated into single or multi-sector memory device 110-1, . . . , 110-N operation. For example, host read and write commands can be translated into memory device 110-1, . . . , 110-N read and write commands.” McGlaughlin paragraph 0021.    
McGlaughlin does not expressly teach repeating the sending of addresses.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of McGlaughlin as a mere duplication of steps.  See MPEP § 2144.04.  Note also that McGlaughlin is to an ongoing process.
2. The method of claim 1, wherein dividing each of the plurality of memory blocks into the two or more wordline groups comprises: 
dividing a first memory block into a first wordline group having a first characteristic and a second wordline group having a second characteristic; and dividing a second memory block into a third wordline group having the first characteristic and a fourth wordline group having the second characteristic. (Chen teaches: “Memory cells on word lines closest to the source side (e.g., WL0, WL1, WL2, . . . ) or closest to the drain side (e.g., WL47, WL46, WL45, . . . ) experience the most severe hot electron injection disturb during reading, while word lines in the middle (e.g., . . . WL29, WL30, WL31, . . . ) experience a less severe hot electron injection disturb during reading. A word line at either end of the block (source side or drain side), can be thought of as an edge word line.”  Chen paragraph 0122.  Note that Chen is explaining steps carried out on the plurality of blocks in the system.  
5. The method of claim 2, wherein: 
the first and second characteristics are determined based on positions of wordlines in the first and second memory blocks, the second and fourth wordline groups include wordlines positioned adjacent to edges of the first and second memory blocks, and the first and third wordline groups include wordlines positioned adjacent to centers of the first and second memory blocks.  (See rejection of claim 2.)
6. The method of claim 2, wherein 
a number of bits of data stored in memory cells included in the first wordline group is different from a number of bits of data stored in memory cells included in the second wordline group.  (“the edge word lines can include 2 or more word lines at the far end of each side; for example, WL0, WL1, WL2, WL45, WL46 and WL7 can be thought of as edge word lines.” Chen paragraph 0122.)
15. The method of claim 1, wherein 
information identifying which of the memory blocks correspond to each of the two or more wordline groups is stored in a look-up table (LUT) within the nonvolatile memory device. (McGlaughlin teaches: “The stripe map can also identify each element, e.g., page, on a number of memory devices that will be included in the stripes. For example, the striping map can identify a first stripe with a stripe index of the first stripe and also identify a number of elements, e.g., pages, that will be included in the first stripe.” McGlaughlin paragraph 0013.  “The first stripe map 120 can associate particular pages of memory devices 110-1, . . . , 110-N with the stripes identified by the stripe indexes of the first stripe map 120.”  Mcglaughlin paragraph 0026.  “In a number of embodiments, the memory controller 108 can select particular pages to associate with particular stripes in the stripe map based on the bit error rate of a particular page and/or a physical location of a particular page within memory devices 110-1, . . . , 110-N.” McGlaughlin paragraph 0027.)
16. The method of claim 1, further comprising: 
updating information stored in the nonvolatile memory device identifying which of the memory blocks correspond to each of the two or more wordline groups. (McGlaughlin teaches: “The first stripe map 120 can associate particular pages of memory devices 110-1, . . . , 110-N with the stripes identified by the stripe indexes of the first stripe map 120.”  McGlaughlin paragraph 0026.   “the memory controller 108 can select pages based on the physical location of the pages on memory devices 110-1, . . . , 110-N. For example, the memory controller 108 can select some pages that are located near the edge of an array, e.g., “edge pages,” and some pages that located towards the center of an array, so that each of the stripes would include pages with varied physical locations on memory devices 110-1, . . . , 110-N.” McGlaughlin paragraph 0028. Note that selecting the pages for a current map implies updating so the map is kept current.)  
18. A nonvolatile memory device comprising: 
a memory cell array including a plurality of memory blocks; and a control circuit configured to: divide each of the plurality of memory blocks into two or more wordline groups having different characteristics; receive a write command for at least two memory blocks among the plurality of memory blocks; during a first partial time interval included in an entire write time interval for the two or more memory blocks, perform a data write operation on a wordline group included in one memory block among the two or more memory blocks in response to a reception of an address for the one memory block; and during a second other partial time interval included in the entire write time interval, perform a data write operation on wordline groups included in the two or more memory blocks in response to a reception of an address for the two or more memory blocks. (See rejection of claim 1.)
19. The nonvolatile memory device of claim 18, wherein the control circuit comprises: 
a look-up table (LUT) including information identifying which of the memory blocks correspond to each of the two or more wordline groups.  (See rejection of claim 15.)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McGlaughlin, Chen and Cai (Program Interference in MLC NAND Flash Memory: Characterization, Modeling, and Mitigation)
17. The method of claim 16, wherein updating the information comprises: 
obtaining a number of first program/erase (P/E) cycles for a first memory block; and when the number of the first P/E cycles is greater than a reference number, changing the two or more wordline groups included in the first memory block.  (McGlaughlin teaches: “In a number of embodiments, the memory controller 108 can select particular pages to associate with particular stripes in the stripe map based on the bit error rate of a particular page and/or a physical location of a particular page within memory devices 110-1, . . . , 110-N. For example, the memory controller 108 can select some pages with lower bit error rates and some pages with higher bit error rates to include in the stripes, so that each of the stripes would include pages having a varied bit error rates. Stripes that include pages have a varied bit error rates are less likely to have uncorrectable ECC errors, therefore an ECC operation can be used to correct errors when reading the stripe.”  McGlaughlin paragraph 0027.  
McGlaughlin does not expressly teach using P/E cycles.
Cai teaches: “We also observe that the effects of read disturb are greater for cells that have experienced a larger number of P/E cycles. In Fig. 6, the derivative (i.e., slope) of each line grows with the number of P/E cycles at roughly a quadratic rate. This is an effect of the wear caused with each additional P/E cycle, where the probability of charge getting trapped within the transistor oxide increases and the insulating abilities of the dielectric degrade [26]. As a result, when Vpass is applied to the transistor gate during a read disturb operation, the degraded dielectric allows additional electrons to be injected through the tunnel into the floating gate. This results in a greater degree of threshold voltage shift for each read disturb operation.”  Cai page 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Cai as an instance of the KSR rationale: “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.”  The scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous device (method, or product) (both are to flash memory devices (and models of implementing flash memory)).  There were design incentives or market forces which would have prompted adaptation of the known device (method, or product) (program erase cycles are simple to measure and error rates from read disturbs vary linearly with P/E cycles as explained in the reference).  The differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art (the linear relationship between P/E cycles and error rate is explained in the art).  One of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art (one of ordinary skill in the art could have implemented storing the program erase cycles as a proxy for it error rates to determine mappings based on bit error rates).  See MPEP § 2143(I)(F).)




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
Grouping memory cells into sub-blocks for program speed uniformity
US 9959932 B1
"In a process for removing sacrificial material from word line layers, a block oxide layer in the memory holes is etched away relatively more when the memory hole is relatively closer to an edge of the word line layers where an etchant is introduced. A thinner block oxide layer is associated with a faster programming speed. To compensate, memory strings at the edges of the word line layers are programmed together, separate from the programming of interior memory strings." Abstract
MODEL BASED CONFIGURATION PARAMETER MANAGEMENT
US 20160170871 A1
"word lines with lower physical locations 704 may be located earlier in a programming order, and may receive a greater number of program disturb events than word lines with higher physical locations 704 that may be located later in the programming order, with each program disturb event increasing the stored read voltage levels (e.g., an upward voltage drift)." paragraph 0214.
READ DISTURB EFFECT DETERMINATION
US 20140136883 A1
"When different code rates are used within a block, not all pages are as susceptible to read disturb--it is not that there are fewer errors, but that stronger (lower) code rates can correct more errors and thus more errors can be allowed to accumulate. For example, if end pages are known to be weaker and are given a lower code rate than a vendor-specified code rate used for the middle pages, a read disturb limit that is specified to be adequate for the end pages (but using the vendor-specified code rate) might end up being conservative." paragraph 0032.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139